Dear Ms. Alcock:
Your request for an Attorney General opinion was forwarded to me for research and reply. You asked how many nominations would be sufficient to consider filling a vacancy in one of three positions nominated by the South Central Industrial Association and the Houma-Terrebonne Chamber of Commerce. Your concern is that LSA-R.S. 33:130.252(A) pertaining to the original appointment of members to the Terrebonne Economic Development Authority Board of Commissioners is ambiguous in that there is no set procedure outlining how many candidates are necessary to be presented to the Council for each individual Commission slot.
LSA-R.S. 33:130.252(A)(2) in pertinent parts provides the following:
  (c) Three members shall be appointed by the Terrebonne Parish Council, one of whom shall be an African American, selected by the council from a list of six names nominated by the Houma-Terrebonne Chamber of Commerce. (emphasis added).
  (d) Three members shall be appointed by the Terrebonne Parish Council, one of whom shall be a woman, selected by the council from a list of six
names nominated by the South Central Industrial Association. (emphasis added).
Pursuant to the statutory provisions, the original appointment called for the nomination of six names by each association. Upon the initial appointment three vacancies from each association had to be filled whereas now only one of the three has to be filled. Now the question becomes whether a list of six names should be submitted in order to fill one vacancy. The answer is yes. *Page 2 
 LSA-R.S. 33:130.252(B)(1)(a) provides that: Any vacancy in the membership of the board of commissioners,. . . . shall be filled in the manner of the original appointment. . . .
In conclusion, it is the opinion of this office that the original appointment required that six names be submitted from each association. Accordingly, any vacancies occurring should be filled in the same manner of the original appointment which was from a list of six nominees.
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Sincerely,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By: _____________________ CHARLENE PATTERSON Assistant Attorney General